Board of Tax Appeals, No. 97-N-1674. This cause is pending before the court as an appeal from the Board of Tax Appeals. It appears from the records of this court that appellant has not filed a merit brief, due November 8, 1999, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective November 15,1999.